BREAUX, C. J.
Plaintiff appealed from a judgment rendered in favor of defendants, condemning it to pay amounts claimed by the latter.
There was a question involved which falls within the jurisdiction of the Supreme Court of the United States.
In the suit of Liverpool & London & Globe Insurance Company v. Board of Assessors (No. 16,690) 221 U. S. 346, 31 Sup. Ct. 550. 55 L. Ed. 762, on a writ of error, the question of the right of defendant to collect the amounts claimed, the Supreme Court of the United States passed upon the question involved, and decided adversely to the contention of plaintiff.
The question decided in this last case is similar to the question involved in this case, now before us for decision.
*865That decision must be held as controlling in the case before us.
The judgment of the district court is affirmed, at appellant’s costs.